ACCEPTED
                                                                                                      01-15-00640-CV
                                                                                       FIRST7/24/2015
                                                                                                COURT9:54:40    AM
                                                                                                        OF APPEALS
                                                                       Chris Daniel - District Clerk Harris County
                                                                                                   HOUSTON,     TEXAS
                                                                                          Envelope    No. 6208119
                                                                                                8/14/2015   1:58:15 PM
                                                                                          By:CHRISTOPHER
                                                                                               Phyllis Washington
                                                                                                                PRINE
                                                                                    Filed: 7/24/2015 9:54:40 AM CLERK

                                 CAUSE NO. 2015-03393

TES ELECTRIC, LP,                           §                  IN THE DISTRICT COURT OF
                                                                         FILED IN
                    Plaintiff,              §                      1st COURT OF APPEALS
                                            §                          HOUSTON, TEXAS
v.                                          §                      8/14/2015 1:58:15 PM
                                            §                      CHRISTOPHER A. PRINE
                                                                           Clerk
GREYSTONE MULTI-FAMILY BUILDERS,            §                    HARRIS COUNTY, TEXAS
INC., KEN TURNER, AND MANUEL                §
SANCHEZ,                                    §
                   Defendants.              §                   125TH JUDICIAL DISTRICT

               DEFENDANT GREYSTONE MULTI-FAMILY BUILDERS, INC.’S
                       NOTICE OF INTERLOCUTORY APPEAL

      Defendant Greystone Multi-Family Builders, Inc. hereby serves notice that it

desires to appeal the Order Denying Defendant Greystone Multi-Family Builders, Inc.’s

Motion to Compel Arbitration and Motion to Stay signed on July 6, 2015 in Cause No.

2015-03393, styled TES Electric, LP v. Greystone Multi-Family Builders, Inc., Ken Turner,

and Manuel Sanchez, pending in the 125th Judicial District Court, Harris County, Texas.

Defendant appeals to either the Court of Appeals for the First District of Texas or the

Court of Appeals for the Fourteenth District of Texas.

      This is an accelerated, interlocutory appeal pursuant to Texas Rule of Appellate

Procedure 28.1(a), Texas Civil Practice and Remedies Code section 171.098, and Texas

Civil Practice and Remedies Code section 51.016.




DEFENDANT GREYSTONE MULTI-FAMILY BUILDERS, INC.’S
NOTICE OF INTERLOCUTORY APPEAL —PAGE 1
Dated: July 24, 2015

                                            Respectfully submitted,

                                            THOMPSON & KNIGHT LLP

                                            By:     /s/ Megan H. Schmid
                                                  J. Michael Bell
                                                  State Bar No. 02079200

                                                  Megan H. Schmid
                                                  State Bar No. 24074383

                                            333 Clay Street, Suite 3300
                                            Houston, Texas 77002
                                            (713) 654-8111 - Telephone
                                            (713) 654-1871 - Facsimile
                                            Michael.Bell@tklaw.com
                                            Megan.Schmid@tklaw.com

                                            ATTORNEYS FOR DEFENDANT
                                            GREYSTONE MULTI-FAMILY
                                            BUILDERS, INC.


                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing document has been served upon all
counsel of record below, pursuant to the Texas Rules of Civil Procedure, on this the 24th
day of July, 2015:

         Ashish Mahendru                          Via E-mail and E-Service
         Darren A. Braun
         Mahendru, P.C.
         639 Heights Boulevard
         Houston, Texas 77007
         amahendru@thelitigationgroup.com
         dbraun@thelitigationgroup.com
         Attorneys for Plaintiff

                                                   /s/ Megan H. Schmid
                                                  Megan H. Schmid
481475 000167 15224271.1


DEFENDANT GREYSTONE MULTI-FAMILY BUILDERS, INC.’S
NOTICE OF INTERLOCUTORY APPEAL —PAGE 2
From:         No-Reply@eFileTexas.gov
To:           Gray, Anita K.
Subject:      eFileTexas.gov – Filing Accepted - 6208119
Date:         Friday, July 24, 2015 2:48:16 PM




                                                                  Filing Accepted
                                                               Envelope Number: 6208119

The filing below was reviewed and has been accepted by the clerks office. Be sure to
click the link below to retrieve your file stamped copy of the document filed.

                                              Filing Details
Court                          Harris County District Civil
Case Number                    201503393
                               TES ELECTRIC LP v GREYSTONE MULTI-FAMILY
Case Style
                               BUILDERS INC
Date/Time Submitted            7/24/2015 9:54:40 AM
Date/Time Accepted             7/24/2015 2:45:21 PM
                               Thank you for Efiling Senior Deputy Clerk Phylllis
Accepted Comments
                               Washington
Filing Type                    Notice of Appeal
Activity Requested             EFileAndServe
Filed By                       Anita Gray



                                          Document Details
                               150724.Defendant Greystone Multi-Family Builders, Inc.'s
Lead File
                               Notice of Interlocutory Appeal.pdf
Lead File Page Count           2
                               https://efile.txcourts.gov/ViewDocuments.aspx?
File Stamped Copy              FID=6ec06ede-2d8e-478e-b073-661e6c6e56b2
                               This link is active for 35 days.



                Contact your service provider with any questions
                               Need Help? Help
                               Visit: https://efiletexas.gov/contacts.htm
                               Email: support@eFileTexas.gov
Please do not reply to this email. It was generated automatically by eFileTexas.gov
From:            Gray, Anita K.
To:              "amahendru@thelitigationgroup.com"; "dbraun@thelitigationgroup.com"
Cc:              Schmid, Megan; Bell, J. Michael; Mushinski, Mary
Subject:         No. 2015-03393; TES Electric, LP vs. Greystone Multi-Family Buildings, et al. - COURTESY COPY
Date:            Friday, July 24, 2015 10:05:02 AM
Attachments:     image001.png
                 150724.Defendant Greystone Multi-Family Builders, Inc."s Notice of Interlocutory Appeal.pdf
                 150724.Defendant Greystone Multi-Family Builders, Inc."s Request for Preparation of Clerk"s Record.pdf
                 150724.Defendant Greystone Multi-Family Builders, Inc."s Request for Preparation of Reporter"s Record.pdf



Please find enclosed courtesy copies of the following instruments which were filed electronically
today:
    1. Defendant Greystone Multi–Family Builders, Inc.’s Notice of Interlocutory Appeal;
    2. Defendant Greystone Multi–Family Builders, Inc.’s Request for Preparation of Clerk’s
        Record; and
    3. Defendant Greystone Multi–Family Builders, Inc.’s Request for Preparation of Reporter’s
        Record.
 
 
––––––––––––––––––––––––––––––––
Anita Gray | Thompson & Knight LLP
Legal Secretary to Robert Paddock,
Gregory Meece, Emily Miller,
Nancy Hargrove and Jennifer Sickler
 
333 Clay St., Suite 3300, Houston, Texas  77002
(713) 653–8628 (direct) | (713) 654–8111 (main) | (713) 654–1871 (fax) | anita.gray@tklaw.com
www.tklaw.com
 




                                           
This message may be confidential and attorney-client privileged.  If received in error, please do not
read.  Instead, reply to me that you have received it in error and delete the message.